DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statement filed February 28, 2021 fails to comply with 37 CFR 1.98(a)(3)(i) because it does not include a concise explanation of the relevance, as it is presently understood by the individual designated in 37 CFR 1.56(c) most knowledgeable about the content of the information, of each reference listed that is not in the English language.  It has been placed in the application file, but the information referred to therein has not been considered. No English explanation of relevance was provided for Foreign Patent Document 1, DE-19927897, and 2, DE-29602948.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the journals (Claim 1), casing (Claim 2), sleeve (claim 3), threaded spindle (Claim 6), rotary drive for the adjustment nut (rotary drive 9 is not for the adjustment nut) (Claim 7), shaft (Claim 11), adjusters at an angle to one another (Claim 12), sensor (measuring unit 10 is not a sensor, because a measuring unit only measure something it does not necessarily provide feedback to a control system like a sensor) (Claim 13), and deflection bearings (Claim 14) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The disclosure is objected to because of the following informalities: 
On page 1, lines 7 and 25, the references to Claim 1 should be deleted as the claims change through prosecution;
On page 5, line 4, reference character 4 denotes bearing pins and on page 5, line 6, reference character 4 denotes a roll tube; and
On page 4, line 22, reference character 7 denotes an adjuster and on page 5, line 6, reference character 7 denotes a shaft.  
Appropriate correction is required. The entire specification should be carefully reviewed to correct all other deficiencies similar to the ones noted above.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: there is no discussion of journals (Claim 1) in the specification; and there is no discussion of respective deflection bearings (Claim 14) in the specification. The only discussion of bearings is what appear to be the axially spaced main bearings 6, as they do not deflect.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 recites the limitation "the bearings" in line 12.  There is insufficient antecedent basis for this limitation in the claim.

Claim 8 recites the limitation "the pivotable bearings" in line 3.  There is insufficient antecedent basis for this limitation in the claim.

All claims should be reviewed carefully to correct all other deficiencies similar to the ones noted above.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-7, 10-13 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Wellenhofer (DE-19927897). Regarding Claim 1, Wellenhofer discloses an apparatus with comprising: a machine frame 5 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation); a spreader roll having a roll tube 1 over which a material web is guided so that bending of the spreader roll relative to its longitudinal axis can spread the web width-wise (see paragraph [0007] of machine translation); respective bearing pins 10 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation) fixed in ends of the roll tube and projecting axially outwardly therefrom; respective journals 13 pivotable on the machine frame, and in which the bearing pins are journaled, the bearing pin having axially outer ends (ends of 10 projecting past 12) projecting axially outward past the bearings 12; and respective radially acting adjusters 14 braced radially between the outer ends and the frame (Figures 1-2 and Machine Translation).

Regarding Claim 2, Wellenhofer discloses the adjusters engage casings (defined by journals 13) of bearings of outer bearing-pin ends (Figures 1-2 and Machine Translation).

Regarding Claim 3, Wellenhofer discloses the adjusters are movable angularly of the spreader roll (rotating the adjusters moves them angularly in the same manner as disclosed in the instant application) (Figures 1-2 and Machine Translation).

Regarding Claim 4, Wellenhofer discloses the adjusters are each mounted on a respective sleeve (defined by journal 13) that is pivotal in the machine frame and that is provided with a rotary drive (paragraph [0017], lines 184-188 of the machine translation describe a rotary drive for adjusters 14) (Figures 1-2 and Machine Translation).

Regarding Claim 5, Wellenhofer discloses the rotary drive is effective angularly (as it rotates in an angular motion to rotate the adjusters 14) (Figures 1-2 and Machine Translation).

Regarding Claim 6, Wellenhofer discloses the adjusters each have a threaded spindle (shaft of 14) with an adjustment nut (head of 14) (Figures 1-2 and Machine Translation).

Regarding Claim 7, Wellenhofer discloses the adjustment nut has a rotary drive (paragraph [0017], lines 184-188 of the machine translation describe a rotary drive for adjusters 14) (Figures 1-2 and Machine Translation).

Regarding Claim 10, Wellenhofer discloses the bearing pins are fixed in the roll tube (via 9) (Figures 1-2 and machine translation).

Regarding Claim 11, Wellenhofer discloses the bearing pins are part of a shaft 8 (via the connection at 9) carrying the roll tube (Figures 1-2 and machine translation).

Regarding Claim 12, Wellenhofer discloses the adjusters with regard to the effective direction of the force for generating the bending moment extend parallel to each other (as the bearing supports on each end as described in paragraph [0007], lines 84-86 of the machine translation would be identical and the adjusters would be parallel to each other) (Figures 1-2 and machine translation).

Regarding Claim 13, Wellenhofer discloses a sensor (force-measuring elements with adjustment and control described in paragraph [0018] of machine translation) for determining bending of the roll tube at the adjusters (Figures 1-2 and machine translation).

Regarding Claim 14, Wellenhofer discloses an apparatus comprising  a machine frame 5 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation); an elastically deformable roll tube 1 centered on and extending along a roll axis 6; axially spaced main bearings 4 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation) supporting the roll tube on the frame for rotation about the axis; pins 10 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation) extending axially, oppositely, and outwardly of the main bearings from the tube; respective deflection bearings 12 on the pins axially outward of the respective main bearings and each pivotal on the frame about a bearing axis (defined by 14) transverse to the roll axis; and respective adjusters 14 (would be on each end of the roller as described at paragraph [0007], lines 84-86 of the machine translation) each braced radially between a respective one of the deflection bearings and the frame for bending the roll tube (Figures 1-2 and machine translation).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as anticipated by Wellenhofer (DE-19927897) or, in the alternative, under 35 U.S.C. 103 as obvious over Wellenhofer (DE-19927897) in view of Jaegers et al. (US-3745625). Regarding Claim 8-9, Wellenhofer discloses the apparatus according to claim 1, as advanced above, wherein the pivotable bearings 12 are self-aligning (inherent that they are self-aligning or the pivotal movement would cause them to bind and not operate properly) multi-row ball bearings (see two rolls of ball bearings in Figure 2) and are arranged approximately in an axial center of the respective bearings pin; and the bearing pins are each supported in the roll tube by two respective axially spaced bearings 4,12 that are preferably designed as self-aligning bearings (Figures 1-2 and Machine Translation). 
If in the alternative, Wellenhofer does not expressly disclose the self-aligning bearings, Jaegers et al. teaches a bendable roller with self-aligning bearings 13, 20 (see column 3, lines 28-32) (Figures 1-3). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to make the bearings of Wellenhofer self-aligning to prevent the bearings from binding as taught by Jaegers et al. at Column 3, lines 28-32.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM E DONDERO whose telephone number is (571)272-5590. The examiner can normally be reached Monday-Friday 6 am - 4 pm ET, Alternate Fridays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anita Y Coupe can be reached on 571-270-3614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/WILLIAM E DONDERO/               Primary Examiner, Art Unit 3619